Servers, J.
— The property in controversy consists of certain corn planters. Several errors are assigned, but they simply amount to this, that the court erred in finding for the defendants. •
The defendants claim the goods were furnished to them by the manufacturers, under a contract that if not sold in 1882 they were, to be carried over until 1883, and then sold and accounted for. The evidence is largely in writing. We have each separately examined the evidence, and separately reached the conclusion that the circuit court correctly determined the facts, and therefore the judgment is correct. No possible benefit to any one could accrue by setting out the evidence and stating our reasons at length.
Affirmed. .